


110 HR 63 IH: RU–486 Suspension and Review Act of

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 63
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. Bartlett of
			 Maryland introduced the following bill; which was referred to the
			  Committee on Energy and
			 Commerce
		
		A BILL
		To provide that the approved application under the
		  Federal Food, Drug, and Cosmetic Act for the drug commonly known as RU–486 is
		  deemed to have been withdrawn, to provide for the review by the Comptroller
		  General of the United States of the process by which the Food and Drug
		  Administration approved such drug, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 RU–486 Suspension and Review Act of
			 2007.
		2.FindingThe Congress finds that the use of the drug
			 mifepristone (marketed as Mifeprex, and commonly known as RU–486) in
			 conjunction with the off-label use of misoprostol to chemically induce abortion
			 has caused a significant number of deaths, near deaths, and adverse
			 reactions.
		3.Suspension of
			 approval of drug commonly known as RU–486; review and report by Government
			 Accountability Office
			(a)In
			 generalEffective upon the expiration of 14 days after the date
			 of the enactment of this Act:
				(1)The approved
			 application under section 505(b) of the Federal
			 Food, Drug, and Cosmetic Act for the drug mifepristone (marketed as
			 Mifeprex, and commonly known as RU–486) is deemed to have been withdrawn under
			 section 505(e) of such Act.
				(2)For purposes of
			 sections 301(d) and 304 of such Act, the introduction or delivery for
			 introduction of such drug into interstate commerce shall be considered a
			 violation of section 505 of such Act.
				(3)The drug
			 misoprostol shall be considered misbranded for purposes of sections 301 and 304
			 of such Act if the drug bears labeling providing that the drug may be used for
			 the medical termination of intrauterine pregnancy or that the drug may be used
			 in conjunction with another drug for the medical termination of intrauterine
			 pregnancy.
				(b)Review and
			 report by government accountability office
				(1)In
			 generalThe Comptroller General of the United States shall review
			 the process by which the Food and Drug Administration approved mifepristone
			 under section 505 of the Federal Food, Drug,
			 and Cosmetic Act and shall determine whether such approval was
			 provided in accordance with such section. The Secretary of Health and Human
			 Services shall ensure that the Comptroller General has full access to all
			 information possessed by the Department of Health and Human Services that
			 relates to such process.
				(2)ReportNot
			 later than 180 days after the date of the enactment of this Act, the
			 Comptroller General shall complete the review under paragraph (1) and submit to
			 the Congress and the Secretary of Health and Human Services a report that
			 provides the findings of the review.
				(c)Contingent
			 reinstatement of approval of drugIf the report under subsection
			 (b) includes a determination by the Comptroller General that the approval by
			 the Food and Drug Administration of mifepristone was provided in accordance
			 with section 505 of the Federal Food, Drug, and
			 Cosmetic Act, the Secretary of Health and Human Services shall
			 publish such statement in the Federal Register. Effective upon the expiration
			 of 30 days after such publication, subsection (a) ceases to have any legal
			 effect.
			
